COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Cody Crymes v. The State of Texas

Appellate case number:   01-15-00206-CR

Trial court case number: 17166

Trial court:             253rd District Court of Chambers County

       On June 19, 2015, the State filed the State’s Motion to Abate Appeal and Supplement
Clerk’s Record. We DENY the request to abate the appeal.
       We ORDER the district clerk to supplement the record within 10 days of the date of this
order with the certification of defendant’s right to appeal.
       It is so ORDERED.

Judge’s signature: ___/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: June 23, 2015